Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 04/12/2021.  Claims 1-20 are pending in the case.  Claims 1, 10, and 16 are independent claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 16 are rejected under AIA  35 U.S.C §103 as being unpatentable over Shetty et al. (US 11343208 B1, hereinafter Shetty) in view of Ramasamy et al. (US 20190035403 A1, hereinafter Ramasamy).

As to independent claims 1, 10, and 16, Shetty teaches computer-implemented method (Col 1 line 66-67, a method that includes at least one of identifying a content thread in a content sharing forum) comprising: 
based on the one or more salient words or phrases, identifying a second text communication session that is topically related to the first text communication session (Fig. 1B, Col 7 line 56-67, Referring to FIG. 1B, the example interface 150 illustrates the same discussion forum with the same content thread of messages; the main sob-topics identified were “boot-up”, “Bluetooth” and “battery” all of which are part of an XYZ company computer issues main topic. Col 8 line 4-16, Referring to FIG. 1C, the example provides the original discussion forum 112 and content thread 114 and an additional forum 152 and corresponding content thread 154. In this example user G 156 is attempting to identify information similar to the discussion in the original content thread 114; 114 is the first text communication session, 154 is the second text communication session); and 
displaying in a user interface presented to the first user a prompt to quote relevant content from the second text communication session into the first text communication session or to fork the first user to be a participant in the second text communication session (Fig. 1B, 1C, Col 8 line 13-16, the automated sharing function of the application has inserted the notification list 146 in the second forum for easy access to the SME and corresponding thread in the first forum; Fig. 1B is the user interface, the underline link is the prompt for relevant content of current discussion, the links allows forking into other discussion thread).
	Shetty does not teach:
monitoring an ongoing first text communication session between a first user and at least one second user; 
detecting one or more salient words or phrases in the first text communication session based on the monitoring.
Ramasamy teaches:
monitoring an ongoing first text communication session between a first user and at least one second user (paragraph [0043], In step 415, a flow mark analyzer 448 of the intelligent chat flow marker 446 may receive, read, and analyze the chat communications between the first user and the second user); 
detecting one or more salient words or phrases in the first text communication session based on the monitoring (paragraph [0044], In step 420a, a chat tokenizer 450 of the flow mark analyzer 448 may tokenize chat text. For example, the chat tokenizer 450 may break text conversation(s) into one or more words and/or phrases. The chat tokenizer 450 may compare the tokenized chat text (e.g., words and/or phrases) with a lexicon 454 (e.g., a business lexicon) stored in a database. The lexicon 454 may comprise a plurality of predefined topics, such as words or phrases, that may be used to mark chat conversations; the predefined word is the detected salient word; If the chat tokenizer 450 detects a match between the token and one or more topics in the lexicon (e.g., identifies a co-occurrence), the flow mark analyzer 448 may mark the line number associated with the chat text with the one or more topics).
Since Shetty teaches a method of displaying multiple chat room information to a user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Ramasamy, as the prior arts are in the same application field of discussion content-based data processing, and Ramasamy further teaches detecting keyword in the chat message by tokenization. By incorporating Ramasamy into Shetty would improve the integrity of Shetty’s system by allowing to receive, read, and analyze metadata associated with the chat communications (Ramasamy, paragraph [0043]).

Claims 2-4, 11-13, and 17-18 are rejected under AIA  35 U.S.C §103 as being unpatentable over Shetty et al. (US 11343208 B1, hereinafter Shetty) in view of Ramasamy et al. (US 20190035403 A1, hereinafter Ramasamy) and in view of KUO et al. (US 20200005116 A1, hereinafter KUO).

As to dependent claims 2, 11, and 17, the rejection of claim 1 is incorporated. Shetty teaches the method of claim 1, further comprising: 
performing machine-learning based training based on data derived from text communication sessions from a plurality of users over time (Col 8 line 39-58, the NLP processing example 200 includes using a NLP library stored in a database to identify less common words, interdependencies of words, frequency of words and phrases, etc., to accurately select the words of interest for categorizing specific topics. A term or phrase may be identified as a less common word by removing common words. The word or phrase may be counted a number of times for a particular content thread to identify the relevance and to apply a weight to the word or phrase for category/topic selection; the words storing process is a machine-learning based training; the message thread is discussion by a plurality of users over time); and
storing in a cache key-value pairs associated with the one or more salient words or phrases determined based on the machine-learned based training (Col 8 line 39-58, the NLP processing example 200 includes using a NLP library stored in a database to identify less common words, interdependencies of words, frequency of words and phrases, etc., to accurately select the words of interest for categorizing specific topics. A term or phrase may be identified as a less common word by removing common words. The word or phrase may be counted a number of times for a particular content thread to identify the relevance and to apply a weight to the word or phrase for category/topic selection; the words with the counting time is the key-value pairs).
Shetty/Ramasamy does not teach:
storing in a cloud-based cache data values.
KUO teaches:
storing in a cloud-based cache data values (paragraph [0012], the trained AI learning model may be used to adaptively cache cloud data from the cloud server, to a local sub-cache in the dedicated cache storage of the AI-enabled device; the cloud data is stored in the cloud cache).
Since Shetty/Ramasamy teaches a method of multiple user chat message word detection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing in a cloud-based cache data values, as taught by KUO, as the prior arts are in the same application field of cache data storage, and KUO further teaches a cloud-based cache data storage. By incorporating KUO into Shetty/Ramasamy would expand the utility of Shetty/Ramasamy’s system by allowing to adaptively cache cloud data from the cloud server, to a local sub-cache in the dedicated cache storage of the AI-enabled device (KUO, paragraph [0012]).

As to dependent claims 3, the rejection of claim 2 is incorporated. Shetty teaches the method of claim 2, wherein the monitoring, detecting, identifying and displaying are performed on a first user device associated with the first user (Fig. 1A, 1D, Col 7 line 28-55, Examples include the user A—116 posts and the user F—132 posts. All other posts including users B-E (118-126) are question related messages which are subordinate posts linked to a particular leader post as indicated by the indentations. All such posts may be analyzed by a NLP module operating as part of a processor to identify messages, index the messages by topic based on parsing of message content, identify potential SMEs (implicit SMEs), and then further process the information to identify actual SMEs that are candidates for information sharing shortcuts both inside and outside the forum; user A 116 is the first user, the first bot 172 processor is the first user device), and further comprising: 
updating a local cache on the first user device with key-value pairs stored (Col 8 line 39-58, the NLP processing example 200 includes using a NLP library stored in a database to identify less common words, interdependencies of words, frequency of words and phrases, etc., to accurately select the words of interest for categorizing specific topics; the stored words with the counting time is the key-value pairs;  Col 10 line 25-29, each bot may have its own cached version (174, 178) of its respective content thread stored in a shared or separate databank 180 for easy access since the content is already parsed, indexed, ranked, etc; data bank 180 data is to update the local bot cache); wherein 
the monitoring, detecting and identifying are performed based on key-value pairs stored in the local cache (Col 8 line 23-27, The content from a first forum may be managed by a first bot 172, which processes the content, organizes the processed content locally as a cache 174 of relevant information which is then stored in a databank 180 for quick access; cache 174 is the local cache which includes stored words).
Shetty/Ramasamy does not teach:
updating a local cache on the first user device with values stored in the cloud- based cache.
KUO teaches:
updating a local cache on the first user device with values stored in the cloud- based cache (paragraph [0013], The AI-enabled device enables delivery of user consumable information, based on the adaptively cached cloud data in the local sub-cache; user consumable information is the updated data values).
Since Shetty/Ramasamy teaches a method of multiple user chat message word detection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating a local cache on the first user device with values stored in the cloud- based cache, as taught by KUO, as the prior arts are in the same application field of cache data storage, and KUO further teaches a cloud-based cache data storage. By incorporating KUO into Shetty/Ramasamy would expand the utility of Shetty/Ramasamy’s system by allowing to adaptively cache cloud data from the cloud server, to a local sub-cache in the dedicated cache storage of the AI-enabled device (KUO, paragraph [0012]).

As to dependent claim 12, the rejection of claim 11 is incorporated. Shetty teaches the apparatus of claim 11, wherein the one or more processors are further configured to perform the monitoring, detecting and identifying based on key-value pairs stored in the memory (Col 8 line 39-58, the NLP processing example 200 includes using a NLP library stored in a database to identify less common words, interdependencies of words, frequency of words and phrases, etc., to accurately select the words of interest for categorizing specific topics; the stored words with the counting time is the key-value pairs;  Col 8 line 23-27, The content from a first forum may be managed by a first bot 172, which processes the content, organizes the processed content locally as a cache 174 of relevant information which is then stored in a databank 180 for quick access).
	
As to dependent claims 4, 13, and 18, the rejection of claim 3 is incorporated. Shetty teaches the method of claim 3, wherein detecting includes processing of the one or more salient words or phrases to produce key-value pairs (Col 8 line 39-58, the NLP processing example 200 includes using a NLP library stored in a database to identify less common words, interdependencies of words, frequency of words and phrases, etc., to accurately select the words of interest for categorizing specific topics. A term or phrase may be identified as a less common word by removing common words. The word or phrase may be counted a number of times for a particular content thread to identify the relevance and to apply a weight to the word or phrase for category/topic selection; the words with the counting time is the key-value pairs).
Shetty does not teach:
tokenization of the one or more salient words or phrases.
Ramasamy teaches tokenization of the one or more salient words or phrases
(paragraph [0048], if a token (e.g., phrase or word) repeats often for a set of chat texts for a given chat pair (e.g., greater than a threshold number of occurrences or a threshold number of occurrences during a particular time frame), the flow mark analyzer 448 may determine that the token is a topic (e.g., a place, specific/set of things, objects, and the like); the word token matched topic is the word to be stored).
Since Shetty teaches a method of displaying multiple chat room information to a user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate tokenization of the one or more salient words or phrases, as taught by Ramasamy, as the prior arts are in the same application field of chat content-based data processing, and Ramasamy further teaches detecting keyword in the chat message as topic related. By incorporating Ramasamy into Shetty would expand the utility of Shetty’s system by allowing to receive, read, and analyze metadata associated with the chat communications (Ramasamy, paragraph [0043]).

Claims 6, 9, 14, and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Shetty et al. (US 11343208 B1, hereinafter Shetty) in view of Ramasamy et al. (US 20190035403 A1, hereinafter Ramasamy) and in view of Anderson al. (US 8006191 B1, hereinafter Anderson).

As to dependent claims 6, 14, and 19, the rejection of claim 1 is incorporated. Shetty teaches the method of claim 1, further comprising to quote the relevant content from the second text communication session into the first text communication session, and displaying a message or portion of a message containing the relevant content from the second text communication session in the first text communication session (Fig. 1C, Col 8 line 4-16, In this example user G 156 is attempting to identify information similar to the discussion in the original content thread 114; 156 is the relevant quote content from the second stream 154).
Shetty/Ramasamy does not teach:
	based on the prompt, receiving user input from the first user a selection; and based on the user input, displaying a content.
Anderson teaches:
	based on the prompt, receiving user input from the first user a selection; and based on the user input, displaying a content (Fig. 6, 600 is the displayed user interface; Col 9 line 65-Col 10 line 21the client chat program 330 enables the user to navigate to another chat room (the "destination" room) in a variety of ways, including but not limited to: selecting the destination room from a list of nearby rooms specified by the chat application program 128; double-clicking (or using some other predetermined selection method) on a displayed message that originates from the desired destination room; Other possible ways in which the user can navigate to a different chat room include: selecting the destination room from a listing or an illustration of the hierarchy/graph of chat rooms provided by the chat application program 128; selecting the destination room is the user input).
Since Shetty/Ramasamy teaches a method of multiple user chat message word detection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate based on the prompt, receiving user input from the first user a selection; and based on the user input, displaying a content, as taught by Anderson, as the prior arts are in the same application field of message content based relevant content display, and Anderson further teaches nearby chatting rooms. By incorporating Anderson into Shetty/Ramasamy would expand the utility of Shetty/Ramasamy’s system by allowing for filtering messages that originate from the user's current chat room and from nearby chat rooms for display (Anderson, Col 13 line 17-19).

As to dependent claim 9, the rejection of claim 1 is incorporated. Shetty/Ramasamy does not teach method of claim 1, wherein the first text communication session and second text communication sessions are chat/instant messaging sessions.
Anderson teaches:
the first text communication session and second text communication sessions are chat/instant messaging sessions (Col 11 line 35-37, The message window 645 displays messages 650 from various users 636 who are participating either in the current chat room or in the nearby chat rooms. To illustrate, message window 645 displays message 650a from a user with user id 636j; Similarly, messages 650b and 650i are from users with user id 636p and 652j, respectively. a user with user id 636j is the first user; user id 636p is the second user).
Since Shetty/Ramasamy teaches a method of multiple user chat message word detection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first text communication session and second text communication sessions are chat/instant messaging sessions, as taught by Anderson, as the prior arts are in the same application field of message content based relevant content display, and Anderson further teaches nearby chatting rooms. By incorporating Anderson into Shetty/Ramasamy would expand the utility of Shetty/Ramasamy’s system by allowing for filtering messages that originate from the user's current chat room and from nearby chat rooms for display (Anderson, Col 13 line 17-19).

Claims 7-8, 15, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Shetty et al. (US 11343208 B1, hereinafter Shetty) in view of Ramasamy et al. (US 20190035403 A1, hereinafter Ramasamy) and in view of Siegel al. (US 8046259 B1, hereinafter Siegel).

As to dependent claims 7, 15, and 20, the rejection of claim 1 is incorporated. Shetty teaches the method of claim 1, further comprising: 
based on the prompt, receiving user input from the first user a selection to fork the first user to be a participant in the second text communication session (Fig. 1B, 1C, Col 8 line 13-16, the automated sharing function of the application has inserted the notification list 146 in the second forum for easy access to the SME and corresponding thread in the first forum; user selecting a link is the user input to fork into another discussion thread).
Shetty/Ramasamy does not teach:
based on the user input, adding the first user as a participant to the second text communication session and displaying to the first user, content associated with a current state of the second text communication session.
Siegel teaches:
based on the user input, adding the first user as a participant to the second text communication session and displaying to the first user, content associated with a current state of the second text communication session (Col 6 line 48-64, The join chat button 203 indicates that a chat session exists that is related to this item or leaf node. For example, the chat session may be related to all the Harry Potter books or to only this Harry Potter book in particular. When a user selects the join chat button, the chat system displays a display page that allows the user to log on as a chat member of the chat session. After logon is complete, then the chat system provides a display page such as display page 100 to the chat member).
Since Shetty/Ramasamy teaches a method of multiple user chat message word detection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate based on the user input, adding the first user as a participant to the second text communication session and displaying to the first user, content associated with a current state of the second text communication session, as taught by Siegel, as the prior arts are in the same application field of chat interface display, and Siegel further teaches joining a chatting room as a member. By incorporating Siegel into Shetty/Ramasamy would expand the utility of Shetty/Ramasamy’s system by allowing the user to log on as a chat member of the chat session (Siegel, Col 6 line 48-64).

As to dependent claim 8, the rejection of claim 7 is incorporated. Shetty teaches method of claim 7, further comprising: maintaining the first user as a participant in the first text communication session (Fig. 1B, 1C, Col 8 line 13-16, the automated sharing function of the application has inserted the notification list 146 in the second forum for easy access to the SME and corresponding thread in the first forum; user A is still in current discussion thread 112).

Claim 5 is rejected under AIA  35 U.S.C §103 as being unpatentable over Shetty et al. (US 11343208 B1, hereinafter Shetty) in view of Ramasamy et al. (US 20190035403 A1, hereinafter Ramasamy) and in view of KUO et al. (US 20200005116 A1, hereinafter KUO) and in view of Damick al. (US 10410016 B1, hereinafter Damick).

As to dependent claim 5, the rejection of claim 2 is incorporated. Shetty teaches the method of claim 2, wherein the displaying is performed on the first user device based on information sent to the first user device (Fig. 1A, Col 7 line 28-55, Examples include the user A—116 posts and the user F—132 posts. All other posts including users B-E (118-126) are question related messages which are subordinate posts linked to a particular leader post as indicated by the indentations); and Ramasamy teaches the monitoring, detecting, and identifying are performed by a first user device associated with the first user and a second user device associated with the second user (Fig. 2, paragraph [0035], Users (e.g., an agent and a customer) may message each other using a corresponding chat client device 340 for each user and a chat server 370).
Shetty/Ramasamy/KUO does not teach:
the monitoring, detecting, and identifying are performed by one or more servers.
	Damick teaches:
the displaying, monitoring, detecting, and identifying are performed by one or more servers (Col 13 line 49-55, For example, cloud server 140 may send instructions to owner device 110 for displaying a user interface; Col 11 line 34-46, when the content data includes text information, cloud server 140 may identify text fields matching a text pattern such as a social security number, a bank account number, a phone number, a selected word or name, etc. In some embodiments, cloud server 140 may identify the text fields using recognition techniques such as named-entity recognition).
Since Shetty/Ramasamy/KUO teaches a method of multiple user chat message word detection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the displaying, monitoring, detecting, and identifying are performed by one or more servers, as taught by Damick, as the prior arts are in the same application field of remote content processing, and Damick further teaches server-based data processing. By incorporating Damick into Shetty/Ramasamy/KUO would expand the utility of Shetty/Ramasamy/KUO’s system by allowing to identify and categorize text fields into predefined text categories (Damick, Col 11 line 34-46).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143